Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two-prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the 

Step 1:
The independent claim 1 and its dependent claims recites a method. The independent claim 11 and its dependent claims recites a product. The independent claim 19 and their dependent claims recites a system.

Claim 1 step 2A(i):
The claim recites:
“determining […], a first unit vector field representing a first approximation of target directions to be followed by tow centerlines of the composite ply,”
“the first unit vector field determined based on a specified rosette direction, a surface approximation of a nonplanar contoured surface of an object to be formed via the composite layup, and a fiber angle distribution;”
“determining, […] based on specified angle deviation bounds and the first unit vector field, a second unit vector field representing a second approximation of the target directions, the second approximation having reduced in-plane curvature relative to the first approximation;”
These limitations fall within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
	A vector field is a mathematical construct. 

 “and planning, […], a fiber placement head path for forming the composite ply of the composite layup based on the second unit vector field.”
This limitation falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2). 
The planning limitations can be performed in the mind. Nothing in the limitations preclude the steps from practically being performed in the mind. For example, save for the “by the one or more processors” language planning in the context of this claim encompasses the user manually planning a fiber placement head path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim recites:
“by one or more processors”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2).
Claim 1 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and planning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
The claim recites:
“and generating, [..] based on the model data, the surface approximation by dividing a representation of the nonplanar contoured surface into a plurality of planar surface elements.”
This limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
	The limitation describes the construction of a finite element mesh which is a mathematical operation. 

Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:

“by the one or more processors,”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2).

The claim further recites:
“obtaining, […] model data representing a three-dimensional (3D) model of the nonplanar contoured surface of the object;”
The obtaining step is recited at a high level of generality and amounts to mere data transfer, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim 2 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the generating and obtaining steps amounts to no more than mere instructions 
Further, the obtaining step was considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network,” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed obtaining step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.

Claim 3 step 2A(i):
The claim recites:
“wherein the surface approximation includes a plurality of planar surface elements approximating the nonplanar contoured surface,”
“and wherein determining the first unit vector field comprises: projecting the specified rosette direction onto the surface approximation to determine a first set of unit vectors comprising a unit vector for each planar surface element;”
“and rotating, by an angle based on the fiber angle distribution, a unit vector of the first set of unit vectors about a normal of a surface element corresponding to the unit vector to generate the first unit vector field.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 3 step 2A(ii):
This judicial exception is not integrated into a practical application because the claim does not recite any limitations in addition to those deemed to be mathematical concepts. 

Claim 3 step 2B:
Because the claim does not include additional limitations, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 4 step 2A(i):
The claim recites:
“determining, […] a two-dimensional (2D) projection of unit vectors of a pair of adjacent planar surface elements;”
“and determining, […], an intersection angle of the unit vectors in the 2D projection, wherein the second unit vector field is determined taking the intersection angle into account.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 4 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“by the one or more processors,”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2)

Claim 4 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 5 step 2A(i):
The claim recites:
“determining, […], a value of a curvature metric represented by a weighted average in-plane rotation for adjacent pairs of planar surface elements,” 
“and repeatedly, […], modifying one or more unit vectors of the first unit vector field” 
“and determining modified values of the curvature metric, wherein the second unit vector field corresponds to a modified first unit vector field having a lowest identified value among the modified values of the curvature metric.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“by the one or more processors,”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2)

Claim 5 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 

Claim 6 step 2A(i):
The claim recites:
“The method of claim 5, wherein the modifying of the one or more unit vectors of the first unit vector field is constrained based on the specified angle deviation bounds,”
“wherein the specified angle deviation bounds limit angle changes between the first unit vector field and the second unit vector field.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
	These limitations only elaborate the limitations of claim 5 which are mathematical concepts.

Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because the claim does not recite any limitations in addition to those deemed to be mathematical concepts. 

Claim 6 step 2B:
Because the claim does not include additional limitations, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 7 step 2A(i):
The claim recites:
“Determining, […], a set of intersection angles including a pair of intersection angles for each pair of adjacent planar surface elements, each intersection angle indicating an angle between a unit vector of one of the adjacent planar surface elements and an edge shared by the adjacent planar surface elements;”
“and determining, […], weighting values for calculating the curvature metric based on the set of intersection angles.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“by the one or more processors,”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2)

Claim 7 step 2B:


Claim 8 step 2A(i):
The claim recites:
“The method of claim 7, wherein the weighting values are further based on a tuning value.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
These limitations only elaborate the limitations of claim 7 which are mathematical concepts.

Claim 8 step 2A(ii):
This judicial exception is not integrated into a practical application because the claim does not recite any limitations in addition to those deemed to be mathematical concepts. 



Claim 8 step 2B:
Because the claim does not include additional limitations, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 9 step 2A(i):
The claim recites:
“determining, […], areas of the second unit vector field associated with greater than a threshold curvature;”
“and using local smoothing operations to modify the areas of the second unit vector field to generate a third unit vector field,
These limitations fall within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
The claim additionally recites:
“wherein the fiber placement head path is determined based on the third unit vector field.” 
This limitation falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2). 
The planning limitations can be performed in the mind. Nothing in the limitations preclude the steps from practically being performed in the mind. For example, save for the “by the one or more processors” language planning in the context of this claim encompasses the user manually planning a fiber placement head path. If a claim limitation, under its broadest 

Claim 9 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“by the one or more processors,”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2)

Claim 9 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 step 2A(i):
The claim recites:
“determining the threshold curvature based on a highest value of curvature of the second unit vector field.”
This limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 10 step 2A(ii):
This judicial exception is not integrated into a practical application because the claim does not recite any limitations in addition to those deemed to be mathematical concepts. 

Claim 10 step 2B:
Because, the claim does not include additional limitations, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim 11 step 2A(i):
“determining a first unit vector field representing a first approximation of target directions to be followed by tow centerlines of a composite ply,”
“the first unit vector field determined based on specified rosette direction, a surface approximation of a nonplanar contoured surface of an object to be formed via a composite layup, and a fiber angle distribution;”
“determining, based on specified angle deviation bounds and the first unit vector field, a second unit vector field representing a second approximation of the target directions, the second approximation having reduced in-plane curvature relative to the first approximation;”
These limitations fall within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
	A vector field is a mathematical construct. 

Claim 11 additionally recites:
“and planning a fiber placement head path for forming the composite ply of the composite layup based on the second unit vector field.”
This limitation falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2). 
The planning limitations can be performed in the mind. Nothing in the limitations preclude the steps from practically being performed in the mind. For example, planning in the context of this claim encompasses the user manually planning a fiber placement head path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Claim 11 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim recites:
“A computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising:”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2).

Claim 11 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining and planning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.


Claim 13 is rejected for substantially the same reasons as claim 3.
Claim 14 is rejected for substantially the same reasons as claim 4.
Claim 15 is rejected for substantially the same reasons as claim 5.

Claim 16 step 2A(i):
The claim recites:
“determining a set of intersection angles including a pair of intersection angles for each pair of adjacent planar surface elements, each intersection angle indicating an angle between a unit vector of one of the adjacent planar surface elements and an edge shared by the adjacent planar surface elements;”
“and determining weighting values for calculating the curvature metric based on the set of intersection angles and a tuning value.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 16 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“The computer-readable storage device,”
The storage device is recited at a high-level of generality (i.e., as a generic computer part performing generic computer functions) such that it amounts no more than mere 

Claim 16 step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the determining, and modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 17 is rejected for substantially the same reasons as claim 9.
Claim 18 is rejected for substantially the same reasons as claim 10.

Claim 19 step 2A(i):
The claim recites:
“determining a first unit vector field representing a first approximation of target directions to be followed by tow centerlines of the composite ply,” 
“the first unit vector field determined based on a specified rosette direction, a surface approximation of a nonplanar contoured surface of an object to be formed via the composite layup, and a fiber angle distribution;”
“determining, based on specified angle deviation bounds and the first unit vector field, a second unit vector field representing a second approximation of the target directions, the second approximation having reduced in-plane curvature relative to the first approximation;”
These limitations fall within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
	A vector field is a mathematical construct. 
Claim 19 additionally recites:
“and planning a fiber placement head path for forming the composite ply of the composite layup based on the second unit vector field.”
This limitation falls within the mental processes grouping of abstract ideas. See MPEP §2106.04(a)(2). 
The planning limitations can be performed in the mind. Nothing in the limitations preclude the steps from practically being performed in the mind. For example, planning in the context of this claim encompasses the user manually planning a fiber placement head path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 19 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
“A system for planning fiber paths for a composite ply of a composite layup, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising:”
The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f)(2)

Claim 19 step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and planning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim 20 step 2A(i):
The claim recites:
“wherein the second unit vector field is determined by: repeatedly modifying the first unit vector field by rotating one or more unit vectors of the first unit vector field by an amount constrained by the specified angle deviation bounds;” 
“and - 25 -Attorney Docket No.: 19-1693-US-NP calculating a value of a curvature metric for each modified first unit vector field, wherein the second unit vector field corresponds to a modified first unit vector field associated with a lowest identified value of the curvature metric.”
These limitation falls within the Mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).

Claim 20 step 2A(ii):
This judicial exception is not integrated into a practical application because the claim does not recite any limitations in addition to those deemed to be mathematical concepts. 

Claim 20 step 2B:
Because the claim does not include additional limitations, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.



Examiner Recommendation
The examiner suggests claiming the use of the planned fiber head path with a fiber placement system to perform the fiber placement. See paragraph [0025] of the instant application. Claiming the use of the fiber head path plan to manufacture a composite layup may integrate the claim towards the practical application of manufacturing composite layups using an automated fiber placement machine.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 11, 13-14 & 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munaux et al (US20160121558A1) herein after Munaux

Regarding claim 1, Munaux distinctly discloses:
“A method of planning fiber paths for a composite ply of a composite layup, the method comprising:” ([0002] “The present invention relates to the manufacture of parts made of composite material by automatic fiber layup machines, and more particularly to a method of defining fiber trajectories on a layup surface for automatic layup machines.”).
“determining, by one or more processors,”	 ([0080] “The present invention also concerns a computer program comprising a set of instructions capable of implementing the method for defining the trajectory such as described previously, when said program is executed on a computer.”). A computer consists of one or more processors. 

“a first unit vector field representing a first approximation of target directions to be followed by tow centerlines of the composite ply,” ([0003] “In this document, the term “fiber placement” refers to the placement of tows, in which each ply is made by laying up in contact on a mold of bands side by side, each band being formed of several independent tows arranged side by side, and the placement of bands in which each ply is formed by laying up in contact on a mold of bands side by side, each band being formed of a single tow, of a greater width than in the case of the placement of tows. The tows typically used are unidirectional and include a multitude of filaments.”, [0010] “To this end, the present invention provides a method for defining the fiber trajectories on a layup surface for producing at least one ply having a given theoretical orientation, for the production of parts made of composite material by the laying up of fibers, characterized in that it comprises:”, [0013]“the definition of a vector field by associating to each element of the mesh, at least one direction vector obtained by transfer of said direction data according to said transfer method”,[0079] “The present invention also concerns a process for manufacturing parts made of composite materials by an automatic fiber layup machine, characterized in that the trajectories of the fibers for the layup of plies by the layup machine are defined by the method for defining the trajectory as described previously.”). The “a vector field” is the first vector field.

“the first unit vector field determined based on a specified rosette direction, a surface approximation of a nonplanar contoured surface of an object to be formed via the composite layup, and a fiber angle distribution;” ([0004] “The fiber trajectories are typically defined by software by means of a rosette”, [0010] “To this end, the present invention provides a method for defining the fiber trajectories on a layup surface for producing at least one ply having a given theoretical orientation, for the production of parts made of composite material by the laying up of fibers, characterized in that it comprises:” [0011] “the definition of a finite element mesh of the layup surface,”, [0012] “the definition of direction data associated to at least one transfer method”, [0017] “The method according to embodiments of the invention is of particular interest in the case of the placement of tows on non-planar layup surfaces.” [0018] “According to one embodiment, the direction data associated to a transfer method are constituted of a classic rosette or a combination of classic rosettes.”). The finite element mesh of the layup surface is the surface approximation. The direction data associated with a transfer method is the fiber angle distribution.

“determining, by the one or more processors based on specified angle deviation bounds and the first unit vector field, a second unit vector field representing a second approximation of the target directions,” ([0016] “Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”, [0019] “According to another embodiment, the definition of the direction data includes the definition of the […] geodesic curvature radius constraints, angular deviation constraints and/or stress constraints”). Feeding the vector field back into the system results in a second vector field. see also figure 1 the arrow from the vector field box to the transfer surface and curves box which both have arrows to the vector field box. The Angular deviation constraints are the specified angle deviation bounds.

“the second approximation having reduced in-plane curvature relative to the first approximation;” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions. These reference directions are for example obtained from a classic rosette, a constraint grid or constraint curves, the angular deviation grid serves to re-orientate these reference directions within angular deviation limits in order to be closer to the geodesies and thereby limiting the radius of curvature of the fibers.”). The limiting of the curvature radius of the fibers due to the inclusion of the angular deviation constraints, shows that the second vector field which incorporates the angular constraints will have reduced curvature compared to the first approximation which does not include the angular deviation constraints. The curvatures are in plane because they are referenced from the classic rosette which describes direction in a plane.
“and planning, by the one or more processors, a fiber placement head path for forming the composite ply of the composite layup based on the second unit vector field.” ([0079] “The present invention also concerns a process for manufacturing parts made of composite materials by an automatic fiber layup machine, characterized in that the trajectories of the fibers for the layup of plies by the layup machine are defined by the method for defining the trajectory as described previously.”).

Regarding claim 3, Munaux discloses the method of claim 1 as above. 
Munaux further discloses:
“wherein the surface approximation includes a plurality of planar surface elements approximating the nonplanar contoured surface,” ([0117] “FIG. 2 illustrates a layup surface 9 used by way of example to illustrate different embodiments of the method for defining the fiber trajectories according to the invention. This layup surface is a double curvature surface, and is defined by a finite element mesh 91”). The finite element mesh is the surface approximation including a plurality of planar surface elements. 

“and wherein determining the first unit vector field comprises: projecting the specified rosette direction onto the surface approximation to determine a first set of unit vectors comprising a unit vector for each planar surface element;” ([0116] “According to embodiments of the invention, the trajectories of the fibers are defined from a vector field composed of a mesh of the layup surface in which a direction vector is associated to each element.”, [0119] “The vector field is obtained using the Cartesian transfer of the vector X of the global rosette on each element 92 of the mesh, the Cartesian transfer of the vector X on the element consisting of a normal projection of the vector X on the plane of the relevant element, the projected vector of the so-called projected rosette constituting the direction vector 11 of the element. FIGS. 4 and 5 illustrate the resulting vector field 1.”).

“and rotating, by an angle based on the fiber angle distribution, a unit vector of the first set of unit vectors about a normal of a surface element corresponding to the unit vector to generate the first unit vector field.” ([0076] “In this case, once the directions of the fibers defined for a first orientation of the ply, for example 0°, the directions of the fibers for the other orientations of the plies, for example, 90°, ±45°, are obtained by simple rotation, for example by simple rotation of the direction vectors of the vector field obtained for the first direction.”).

Regarding claim 4, Munaux discloses the method of claim 3 as above.
Munaux additionally discloses
“determining, by the one or more processors, a two-dimensional (2D) projection of unit vectors of a pair of adjacent planar surface elements;” ([0119] “The vector field is obtained using the Cartesian transfer of the vector X of the global rosette on each element 92 of the mesh, the Cartesian transfer of the vector X on the element consisting of a normal projection of the vector X on the plane of the relevant element, the projected vector of the so-called projected rosette constituting the direction vector 11 of the element. FIGS. 4 and 5 illustrate the resulting vector field 1.”).

“and determining, by the one or more processors, an intersection angle of the unit vectors in the 2D projection, wherein the second unit vector field is determined taking the intersection angle into account.”  ([0158-0163] “To form the vector field, the direction vector of each element of the mesh 191 of the layup surface is defined in the following manner, with reference to FIG. 25: definition of a projected point P′5 obtained by normal projection of the central point P5 of the element on the transfer mesh 51, definition of a reference direction T′R at the projected point P′5, the reference direction here coming from a Cartesian rosette and being obtained by transfer of the X axis of the rosette on the plane of the transfer element to which the projected point P′5 belongs, definition of the normal U1 to the transfer element; definition of a cutting plane A2, the cutting plane being defined by the projected point P′5, the reference direction T′R and the normal U1, and definition of the line of intersection D4 of the cutting plane A2 with the plane A3 of the element to which the central point belongs, the direction vector of the element corresponding to the direction of this line of intersection.”).

Regarding claim 11, Munaux distinctly discloses:
“A computer-readable storage device storing instructions that are executable by one or more processors to cause the one or more processors to perform operations comprising:” ([0080] “The present invention also concerns a computer program comprising a set of instructions capable of implementing the method for defining the trajectory such as described previously, when said program is executed on a computer.”)

“determining a first unit vector field representing a first approximation of target directions to be followed by tow centerlines of a composite ply,” ([0003] “In this document, the term “fiber placement” refers to the placement of tows, in which each ply is made by laying up in contact on a mold of bands side by side, each band being formed of several independent tows arranged side by side, and the placement of bands in which each ply is formed by laying up in contact on a mold of bands side by side, each band being formed of a single tow, of a greater width than in the case of the placement of tows. The tows typically used are unidirectional and include a multitude of filaments.”, [0010] “To this end, the present invention provides a method for defining the fiber trajectories on a layup surface for producing at least one ply having a given theoretical orientation, for the production of parts made of composite material by the laying up of fibers, characterized in that it comprises:”, [0013]“the definition of a vector field by associating to each element of the mesh, at least one direction vector obtained by transfer of said direction data according to said transfer method”,[0079] “The present invention also concerns a process for manufacturing parts made of composite materials by an automatic fiber layup machine, characterized in that the trajectories of the fibers for the layup of plies by the layup machine are defined by the method for defining the trajectory as described previously.”). The “a vector field” is the first vector field.

“the first unit vector field determined based on specified rosette direction, a surface approximation of a nonplanar contoured surface of an object to be formed via a composite layup, and a fiber angle distribution;” ([0004] “The fiber trajectories are typically defined by software by means of a rosette”, [0010] “To this end, the present invention provides a method for defining the fiber trajectories on a layup surface for producing at least one ply having a given theoretical orientation, for the production of parts made of composite material by the laying up of fibers, characterized in that it comprises:” [0011] “the definition of a finite element mesh of the layup surface,”, [0012] “the definition of direction data associated to at least one transfer method”, [0017] “The method according to embodiments of the invention is of particular interest in the case of the placement of tows on non-planar layup surfaces.” [0018] “According to one embodiment, the direction data associated to a transfer method are constituted of a classic rosette or a combination of classic rosettes.”). The finite element mesh of the layup surface is the surface approximation. The direction data associated with a transfer method is the fiber angle distribution.

“determining, based on specified angle deviation bounds and the first unit vector field, a second unit vector field representing a second approximation of the target directions,” ([0016] “Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”, [0019] “According to another embodiment, the definition of the direction data includes the definition of the […] geodesic curvature radius constraints, angular deviation constraints and/or stress constraints”). Feeding the vector field back into the system results in a second vector field. see also figure 1 the arrow from the vector field box to the transfer surface and curves box which both have arrows to the vector field box. The Angular deviation constraints are the specified angle deviation bounds.

“the second approximation having reduced in-plane curvature relative to the first approximation;” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions. These reference directions are for example obtained from a classic rosette, a constraint grid or constraint curves, the angular deviation grid serves to re-orientate these reference directions within angular deviation limits in order to be closer to the geodesies and thereby limiting the radius of curvature of the fibers.”). The limiting of the curvature radius of the fibers due to the inclusion of the angular deviation constraints, shows that the second vector field which incorporates the angular constraints will have reduced curvature compared to the first approximation which does not include the angular deviation constraints. The curvatures are in plane because they are referenced from the classic rosette which describes direction in a plane.

“and planning a fiber placement head path for forming the composite ply of the composite layup based on the second unit vector field.” ([0079] “The present invention also concerns a process for manufacturing parts made of composite materials by an automatic fiber layup machine, characterized in that the trajectories of the fibers for the layup of plies by the layup machine are defined by the method for defining the trajectory as described previously.”).

Regarding claim 13, Munaux discloses the computer-readable storage device of claim 11 as above. Munaux further discloses:
“wherein the surface approximation includes a plurality of planar surface elements approximating the - 23 -Attorney Docket No.: 19-1693-US-NP nonplanar contoured surface,” ([0117] “FIG. 2 illustrates a layup surface 9 used by way of example to illustrate different embodiments of the method for defining the fiber trajectories according to the invention. This layup surface is a double curvature surface, and is defined by a finite element mesh 91”). The finite element mesh is the surface approximation including a plurality of planar surface elements.

“and wherein determining the first unit vector field comprises: projecting the specified rosette direction onto the surface approximation to determine a first set of unit vectors comprising a unit vector for each planar surface element;” ([0116] “According to embodiments of the invention, the trajectories of the fibers are defined from a vector field composed of a mesh of the layup surface in which a direction vector is associated to each element.”, [0119] “The vector field is obtained using the Cartesian transfer of the vector X of the global rosette on each element 92 of the mesh, the Cartesian transfer of the vector X on the element consisting of a normal projection of the vector X on the plane of the relevant element, the projected vector of the so-called projected rosette constituting the direction vector 11 of the element. FIGS. 4 and 5 illustrate the resulting vector field 1.”).

“and rotating, by an angle based on the fiber angle distribution, a unit vector of the first set of unit vectors about a normal of a surface element corresponding to the unit vector to generate the first unit vector field.” ([0076] “In this case, once the directions of the fibers defined for a first orientation of the ply, for example 0°, the directions of the fibers for the other orientations of the plies, for example, 90°, ±45°, are obtained by simple rotation, for example by simple rotation of the direction vectors of the vector field obtained for the first direction.”).

Regarding claim 14, Munaux discloses the computer-readable storage device of claim 13 as above. Munaux further discloses:
“determining a two-dimensional (2D) projection of unit vectors of a pair of adjacent planar surface elements;” ([0119] “The vector field is obtained using the Cartesian transfer of the vector X of the global rosette on each element 92 of the mesh, the Cartesian transfer of the vector X on the element consisting of a normal projection of the vector X on the plane of the relevant element, the projected vector of the so-called projected rosette constituting the direction vector 11 of the element. FIGS. 4 and 5 illustrate the resulting vector field 1.”).

“and determining an intersection angle of the unit vectors in the 2D projection, wherein the second unit vector field is determined taking the intersection angle into account.” ([0158-0163] “To form the vector field, the direction vector of each element of the mesh 191 of the layup surface is defined in the following manner, with reference to FIG. 25: definition of a projected point P′5 obtained by normal projection of the central point P5 of the element on the transfer mesh 51, definition of a reference direction T′R at the projected point P′5, the reference direction here coming from a Cartesian rosette and being obtained by transfer of the X axis of the rosette on the plane of the transfer element to which the projected point P′5 belongs, definition of the normal U1 to the transfer element; definition of a cutting plane A2, the cutting plane being defined by the projected point P′5, the reference direction T′R and the normal U1, and definition of the line of intersection D4 of the cutting plane A2 with the plane A3 of the element to which the central point belongs, the direction vector of the element corresponding to the direction of this line of intersection.”).

Regarding claim 19, Munaux discloses:
“A system for planning fiber paths for a composite ply of a composite layup, the system comprising: one or more processors; and one or more memory devices storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations comprising:” ([0080]“The present invention also concerns a computer program comprising a set of instructions capable of implementing the method for defining the trajectory such as described previously, when said program is executed on a computer.”)
The remaining limitations of claim 19 are rejected for substantially the same reasoning as in claims 1 and 11.

Regarding claim 20, Munaux discloses the system of claim 19 as above. Munaux further discloses.
“repeatedly modifying the first unit vector field by rotating one or more unit vectors of the first unit vector field by an amount constrained by the specified angle deviation bounds;” ([0016] “Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”) The manufacturing constraints are the specified angle deviation bounds. See also Munaux paragraph [0019]

“and - 25 -Attorney Docket No.: 19-1693-US-NPcalculating a value of a curvature metric for each modified first unit vector field,”
([0122] “An analysis of the radius of curvature and/or angular deviation can be performed directly from the vector field, without generating trajectories, this analysis may for example be displayed on the vector field by assigning different colors to the vectors according to the values of the radius of curvature or the angular deviation.”) The curvature analysis will produce different values for vector fields with different direction vectors as produced by using the first vector field as an input to the method. 

“wherein the second unit vector field corresponds to a modified first unit vector field associated with a lowest identified value of the curvature metric.” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions. These reference directions are for example obtained from a classic rosette, a constraint grid or constraint curves, the angular deviation grid serves to re-orientate these reference directions within angular deviation limits in order to be closer to the geodesies and thereby limiting the radius of curvature of the fibers.”). The limiting of the curvature radius of the fibers due to the inclusion of the angular deviation constraints, shows that the second vector field which incorporates the angular constraints will have reduced curvature compared to the first approximation which does not include the angular deviation constraints.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5-9, 12,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Munaux, in view of US20180372488A1, Winfree et al hereinafter Winfree.

ing claim 2, Munaux discloses the method of claim 1 as above:
Manaux further discloses:
“obtaining, by the one or more processors, model data representing a three-dimensional (3D) model of the nonplanar contoured surface of the object;” ([0174] “According to other embodiments, such as illustrated in FIG. 1, the vector field is obtained from a finite element mesh FEM, including direction data associated to each element, such as a FEM mesh coming from a design software, for example software marketed under the trade name NASTRAN, with at least one angle associated to each element, and a rosette associated to said mesh. This FEM mesh can be used directly as an input of the method according to the invention, or preferably be converted under the form of vector grid or constraint curves”). NASTRAN is 3d modeling software. Model data from NASTRAN represents 3D objects.

Munaux does not distinctly disclose:
“and generating, by the one or more processors based on the model data, the surface approximation by dividing a representation of the nonplanar contoured surface into a plurality of planar surface elements.”
However, Winfree does distinctly disclose:
“and generating, by the one or more processors based on the model data, the surface approximation by dividing a representation of the nonplanar contoured surface into a plurality of planar surface elements.” ([0050] “Referring to FIG. 8, step 102 of the method 100 (FIG. 1) includes generating a surface approximation Mh of the surface definition 214 (FIG. 6) of a composite ply 202 which, in the present example, has a non-planar contour 222. The method 100 is implemented in a finite element environment in which the surface approximation Mh of the composite ply 202 is a triangulated surface 218 comprised of a mesh of planar triangles 220 defining linear finite elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the method of defining fiber trajectories of Munaux, with the direction and spacing determination of Winfree. One would be motivated to make the combination for the purpose of evaluating measures of convergence and divergence of the fiber paths as taught by Winfree. ([0050] “The triangulated surface 218 provides a computational model of the composite ply 202 that allows for the evaluation of the magnitude of the gradient of the potential function φ as a measure of the convergence and divergence of the fiber paths 314.”).

Regarding claim 5, Munaux discloses the method of claim 3 as above.
Munaux additionally discloses:
“and repeatedly, by the one or more processors,” ([0080] “The present invention also concerns a computer program comprising a set of instructions capable of implementing the method for defining the trajectory such as described previously, when said program is executed on a computer”, [0175] “Furthermore, a vector field obtained according to the invention can be reintroduced as an input of the method according to the invention to obtain a new vector field.”). A computer program is executed on a processor. The 

“modifying one or more unit vectors of the first unit vector field and determining modified values of the curvature metric,” ([0016] “Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”, [0122] “An analysis of the radius of curvature and/or angular deviation can be performed directly from the vector field, without generating trajectories, this analysis may for example be displayed on the vector field by assigning different colors to the vectors according to the values of the radius of curvature or the angular deviation.”). The curvature analysis will produce different values for vector fields with different direction vectors as produced by using the first vector field as an input to the method. 

“wherein the second unit vector field corresponds to a modified first unit vector field having a lowest identified value among the modified values of the curvature metric” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions. These reference directions are for example obtained from a classic rosette, a constraint grid or constraint curves, the angular deviation grid serves to re-orientate these reference directions within angular deviation limits in order to be closer to the geodesies and thereby limiting the radius of curvature of the fibers.”). The 

Munaux does not distinctly disclose:
“determining, by the one or more processors, a value of a curvature metric represented by a weighted average in-plane rotation for adjacent pairs of planar surface elements,”
However, Winfree does disclose:
“determining, by the one or more processors,” ([0112] “Referring now to FIG. 27, the above-described method 100, in whole or in part, may be performed in a computer-implemented process such as on a processor-based system 500 or other suitable computer system.”).

“a value of a curvature metric represented by a weighted average in-plane rotation for adjacent pairs of planar surface elements,” ([0086] “Referring to FIG. 21, averaging normalization adjusts the spacing 316 between the contour lines 310 such that the average distance between two adjacent contour lines 310 is as close as possible to the head width 408 (i.e., the width of the composite tape 208 applied by the applicator head 406) and is equivalent, or as close as possible to equivalent, for each pair of contour lines 310.”).
“As mentioned above, for a composite ply 202 having a curved contour and/or a non-constant fiber angle distribution, the fiber paths 314 may converge and/or diverge as one moves along the fiber paths 314. During automated layup of a composite ply 202, an automated fiber placement machine 400 (AFPM—FIGS. 17-19) either lays down courses 206 of constant-width composite tape 208 which results in overlaps 320 (e.g., FIGS. 21-22) and/or gaps 318 (FIGS. 21-22) between adjacent courses 206, or the AFPM 400 has the capability of automatically changing the tape width by cutting and/or adding composite tows (FIG. 17-19) along the outer edges of the course 206 to reduce or prevent overlaps 320 and/or gaps 318 between adjacent courses 206.”)

Regarding claim 6, Munaux and Winfree disclose the method of claim 5 as above.
Munaux additionally discloses:
“wherein the modifying of the one or more unit vectors of the first unit vector field is constrained based on the specified angle deviation bounds” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions.”).

“wherein the specified angle deviation bounds limit angle changes between the first unit vector field and the second unit vector field.” ([0016] “Furthermore the direction vectors according to embodiments of the invention allow a preview of the results, and thus a validation of the retained strategy before generating the trajectories. Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”).

Regarding claim 7, Munaux and Winfree disclose the method of claim 5 as above.
Munaux additionally discloses:
“a set of intersection angles including a pair of intersection angles for each pair of adjacent planar surface elements,” ([0152] “The direction vector of each element of the mesh is defined in the following manner. With reference to FIG. 21, one performs a normal projection of the central point P4 of the element on the two closest constraint curves 331, 332. Next one defines at the projected points P′4, P″4 the two vectors T11, T12 tangent to the curves. One calculates the normalized weights W11, W12, at the central point P′, of two projected points, these normalized weights being a function of the distances between the central point and the projected points. Then one defines the vector D3, of the element, by weighting the two tangent vectors T11, T12 by their respective normalized weights w11, w12: D 3 =|w 11 ×T 11 +w 12 ×T 12|”). The vector is defined in terms of D3 

“each intersection angle indicating an angle between a unit vector of one of the adjacent planar surface elements and an edge shared by the adjacent planar surface elements;” ([0136-0137] “With reference to FIG. 16, the constraint curves, collectively referred to under reference 3, include: two linear constraint curves 31, 32 corresponding to the outside edges 93 of the layup surface”, [0147] “With reference to FIG. 19, one defines a reference direction at the propagation point P3, this reference direction TR being in this embodiment a direction obtained by a Cartesian rosette, by transfer by normal projection of the vector X of the global rosette on the plane of the element of the layup surface to which the propagation point P3 belongs.”)

“and determining, by the one or more processors, weighting values for calculating the curvature metric based on the set of intersection angles.” ([0131] “With reference to FIG. 10, one then performs a calculation of the normalized weights w1, w2, w3, w4, at the projected point P1, of the four nodes N1, N2, N3, N4 which are associated to the projected point, namely the four nodes that define the element to which the projected point belongs. These normalized weights, also called barycentric coordinates of the projected point, are calculated according to a method known per se, depending on the distance between the projected point and the nodes. Next one determines vector D1 at the projected point by weighting the four vectors T1, T2, T3, T4 by their respective normalized weights w1, w2, w3, w4: D 1 |T 1 ×w 1 +T 2 ×w 2 +T 3 ×w 3 +T 4 ×w 44”, [0148] “Next one performs a normal projection of the point P3 on the angular deviation grid, the projected point P′3 belonging for example to the element of the grid defined by the four nodes N′1, N′2, N′3, N′4. One performs a calculation of the normalized weights w7, w8, w9, w10, at the projected point P′3, of the four nodes. These normalized weights, also called barycentric coordinates of the projected point, are calculated according to a method known per se, depending on the distance between the projected point and the nodes. One performs a weighting of the four maximum angular deviation values Va, Vb, Vc, Vd by the normalized weights to obtain an authorized maximum angular deviation value α associated to the projected point: α=w 7 ×V a +w 8 ×V b +w 9 ×V c +w 10 ×V d”). The intersection angles correspond to with V_a, V_b, V_c, and V_d. See also the similarity between figure 2 of the invention and figure 19 of Munaux.

Regarding claim 8, Munaux and Winfree disclose the method of claim 7 as above.
Munaux additionally discloses:
“wherein the weighting values are further based on a tuning value.” ([0019] “According to another embodiment, the definition of the direction data includes the definition of the constraint curves from the definition of the layup surface and/or the definition of at least one constraint grid, from the definition of the layup surface, with association of at least one constraint vector to each constraint node of the constraint grid, the constraint curves and the constraint vectors being representative of geometric constraints, geodesic curvature radius constraints, angular deviation constraints and/or stress constraints, the direction vector of an element being obtained by calculating the normalized weights of the constraint vectors of the constraint curves and/or by calculation of the normalized weights of the constraint vectors of the constraint grid, and by weighting, by the normalized weights, of the constraint vectors. According to this embodiment, the definition of the trajectories is made from direction data taking into account manufacturing and/or design constraints, these constraints being modeled under the form of constraint curves or constraint vectors associated to the nodes of a constraint grid, the direction to an analysis point being defined by applying a weighting law to the constraint vectors associated to the analysis point and issued from the constraint curves and/or constraint grid. The method according to the invention enables the incorporation of design and/or manufacturing constraints during the definition of the trajectories, thereby reducing the time for defining the trajectories.”). The constraint vectors include angular deviation constraints which include a tuning value. 

Regarding claim 9, Munaux discloses the method of claim 1 as above:
Munaux, further distinctly disclose:
“determining, by the one or more processors, areas of the second unit vector field associated with greater than a threshold curvature;” ([0122] “An analysis of the radius of curvature and/or angular deviation can be performed directly from the vector field, without generating trajectories, this analysis may for example be displayed on the vector field by assigning different colors to the vectors according to the values of the radius of curvature or the angular deviation.”, [0175] “Furthermore, a vector field obtained according to the invention can be reintroduced as an input of the method according to the invention to obtain a new vector field.”). The reintroduction of the vector field can 

Munaux, does not distinctly disclose:
“and using local smoothing operations to modify the areas of the second unit vector field to generate a third unit vector field, wherein the fiber placement head path is determined based on the third unit vector field.”
However, Winfree does distinctly disclose: 
“and using local smoothing operations to modify the areas of the second unit vector field to generate a third unit vector field, wherein the fiber placement head path is determined based on the third unit vector field.” ([0103] “Performing the additional step of smoothing may remedy the problem of a discontinuity or disconnection in one or more fiber paths 314 (i.e., contour lines 310) across a surface. Smoothing may be described as encouraging the change in magnitude of the gradient to be as small as possible. Smoothing may involve minimizing the variation in the magnitude of the gradient of the potential function φ.”, [0082] “Using Equation 122, angle optimizations can be performed on a potential function φ (e.g., either the first potential function φH—FIG. 13, or the second potential function φI—FIG. 14) to generate a third potential function φA (FIG. 15) that minimizes the deviation between the orientation of the third unit vector field Y (FIG. 11) and the gradient direction of the potential function φ.” ). The potential function φ links the smoothing step to the generation of the third vector field. 
“The triangulated surface 218 provides a computational model of the composite ply 202 that allows for the evaluation of the magnitude of the gradient of the potential function φ as a measure of the convergence and divergence of the fiber paths 314.”)

Regarding claim 12, Munaux discloses the computer-readable storage device of claim 11 as above. Munaux further discloses:
“obtaining model data representing a three-dimensional (3D) model of the nonplanar contoured surface of the object;” ([0174] “According to other embodiments, such as illustrated in FIG. 1, the vector field is obtained from a finite element mesh FEM, including direction data associated to each element, such as a FEM mesh coming from a design software, for example software marketed under the trade name NASTRAN, with at least one angle associated to each element, and a rosette associated to said mesh. This FEM mesh can be used directly as an input of the method according to the invention, or preferably be converted under the form of vector grid or constraint curves”). NASTRAN is 3d modeling software. Model data from NASTRAN represents 3D objects.


“and generating the surface approximation based on the 3D model by dividing a representation of the nonplanar contoured surface into a plurality of planar surface elements.”
However, Winfree does distinctly disclose:
“and generating the surface approximation based on the 3D model by dividing a representation of the nonplanar contoured surface into a plurality of planar surface elements.” ([0050] “Referring to FIG. 8, step 102 of the method 100 (FIG. 1) includes generating a surface approximation Mh of the surface definition 214 (FIG. 6) of a composite ply 202 which, in the present example, has a non-planar contour 222. The method 100 is implemented in a finite element environment in which the surface approximation Mh of the composite ply 202 is a triangulated surface 218 comprised of a mesh of planar triangles 220 defining linear finite elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the method of defining fiber trajectories of Munaux, with the direction and spacing determination of Winfree. One would be motivated to make the combination for the purpose of evaluating measures of convergence and divergence of the fiber paths as taught by Winfree. ([0050] “The triangulated surface 218 provides a computational model of the composite ply 202 that allows for the evaluation of the magnitude of the gradient of the potential function φ as a measure of the convergence and divergence of the fiber paths 314.”).

“and repeatedly modifying one or more unit vectors of the first unit vector field and determining modified values of the curvature metric,” ([0016] “Additionally the vector field can be fed back as an input of a new processing step in order to modify the direction vectors, for example to take into account the design and/or manufacturing constraints.”, [0122] “An analysis of the radius of curvature and/or angular deviation can be performed directly from the vector field, without generating trajectories, this analysis may for example be displayed on the vector field by assigning different colors to the vectors according to the values of the radius of curvature or the angular deviation.”, [0175] “Furthermore, a vector field obtained according to the invention can be reintroduced as an input of the method according to the invention to obtain a new vector field.”). The reintroducing of the vector field as an input of the method can be performed repeatedly. The curvature analysis will produce different values for vector fields with different direction vectors as produced by using the first vector field as an input to the method.

“wherein the second unit vector field corresponds to a modified first unit vector field having a lowest identified value among the modified values of the curvature metric.” ([0032] “According to another embodiment, the constraint curves are representative of maximum angular deviation values, and are obtained from a so called angular deviation grid, and reference directions. These reference directions are for example obtained from a classic rosette, a constraint grid or constraint curves, the angular deviation grid serves to re-orientate these reference directions within angular deviation limits in order to be closer to the geodesies and thereby limiting the radius of curvature of the fibers.”). The limiting of the curvature radius of the fibers due to the inclusion of the angular deviation constraints, shows that the second vector field which incorporates the angular constraints will have reduced curvature compared to the first approximation which does not include the angular deviation constraints.

Munaux does not distinctly disclose:
“determining a value of a curvature metric represented by a weighted average in-plane rotation for adjacent pairs of planar surface elements;”
However, Winfree does disclose:
“determining a value of a curvature metric represented by a weighted average in-plane rotation for adjacent pairs of planar surface elements;” ([0086] “Referring to FIG. 21, averaging normalization adjusts the spacing 316 between the contour lines 310 such that the average distance between two adjacent contour lines 310 is as close as possible to the head width 408 (i.e., the width of the composite tape 208 applied by the applicator head 406) and is equivalent, or as close as possible to equivalent, for each pair of contour lines 310.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the method of defining fiber trajectories of Munaux, with the weighted average in-plane rotation of Winfree. One would be motivated to make the “As mentioned above, for a composite ply 202 having a curved contour and/or a non-constant fiber angle distribution, the fiber paths 314 may converge and/or diverge as one moves along the fiber paths 314. During automated layup of a composite ply 202, an automated fiber placement machine 400 (AFPM—FIGS. 17-19) either lays down courses 206 of constant-width composite tape 208 which results in overlaps 320 (e.g., FIGS. 21-22) and/or gaps 318 (FIGS. 21-22) between adjacent courses 206, or the AFPM 400 has the capability of automatically changing the tape width by cutting and/or adding composite tows (FIG. 17-19) along the outer edges of the course 206 to reduce or prevent overlaps 320 and/or gaps 318 between adjacent courses 206.”)

Regarding claim 16, Munaux discloses the computer-readable storage device of claim 15 as above. Munaux further discloses:
“determining a set of intersection angles including a pair of intersection angles for each pair of adjacent planar surface elements,” ([0152] “The direction vector of each element of the mesh is defined in the following manner. With reference to FIG. 21, one performs a normal projection of the central point P4 of the element on the two closest constraint curves 331, 332. Next one defines at the projected points P′4, P″4 the two vectors T11, T12 tangent to the curves. One calculates the normalized weights W11, W12, at the central point P′, of two projected points, these normalized weights being a function of the distances between the central point and the projected points. Then one defines the vector D3, of the element, by weighting the two tangent vectors T11, T12 by their respective normalized weights w11, w12: D 3 =|w 11 ×T 11 +w 12 ×T 12|”). The vector is defined in terms of D3.

“each intersection angle indicating an angle between a unit vector of one of the adjacent planar surface elements and an edge shared by the adjacent planar surface elements;” ([0136-0137] “With reference to FIG. 16, the constraint curves, collectively referred to under reference 3, include: two linear constraint curves 31, 32 corresponding to the outside edges 93 of the layup surface”, [0147] “With reference to FIG. 19, one defines a reference direction at the propagation point P3, this reference direction TR being in this embodiment a direction obtained by a Cartesian rosette, by transfer by normal projection of the vector X of the global rosette on the plane of the element of the layup surface to which the propagation point P3 belongs.”)

“and determining weighting values for calculating the curvature metric based on the set of intersection angles and a tuning value.” ([0131] “With reference to FIG. 10, one then performs a calculation of the normalized weights w1, w2, w3, w4, at the projected point P1, of the four nodes N1, N2, N3, N4 which are associated to the projected point, namely the four nodes that define the element to which the projected point belongs. These normalized weights, also called barycentric coordinates of the projected point, are calculated according to a method known per se, depending on the distance between the projected point and the nodes. Next one determines vector D1 at the projected point by weighting the four vectors T1, T2, T3, T4 by their respective normalized weights w1, w2, w3, w4: D 1 |T 1 ×w 1 +T 2 ×w 2 +T 3 ×w 3 +T 4 ×w 44”, [0148] “Next one performs a normal projection of the point P3 on the angular deviation grid, the projected point P′3 belonging for example to the element of the grid defined by the four nodes N′1, N′2, N′3, N′4. One performs a calculation of the normalized weights w7, w8, w9, w10, at the projected point P′3, of the four nodes. These normalized weights, also called barycentric coordinates of the projected point, are calculated according to a method known per se, depending on the distance between the projected point and the nodes. One performs a weighting of the four maximum angular deviation values Va, Vb, Vc, Vd by the normalized weights to obtain an authorized maximum angular deviation value α associated to the projected point: α=w 7 ×V a +w 8 ×V b +w 9 ×V c +w 10 ×V d”). The intersection angles correspond to with V_a, V_b, V_c, and V_d. See also the similarity between figure 2 of the invention and figure 19 of Munaux.

Regarding claim 17, Munaux discloses the computer-readable storage device of claim 11 as above. Munaux further discloses:
“determining areas of the second unit vector field associated with greater than a threshold curvature;” ([0122] “An analysis of the radius of curvature and/or angular deviation can be performed directly from the vector field, without generating trajectories, this analysis may for example be displayed on the vector field by assigning different colors to the vectors according to the values of the radius of curvature or the angular deviation.”, [0175] “Furthermore, a vector field obtained according to the invention can be reintroduced as an input of the method according to the invention to obtain a new vector field.”). The reintroduction of the vector field can be performed any number of times and thus the curvature analysis can be performed on the second, third or nth unit vector field.

“and using local smoothing operations to modify the areas of the second unit vector field to generate a third unit vector field, wherein the fiber placement head path is determined based on the third unit vector field.” ([0103] “Performing the additional step of smoothing may remedy the problem of a discontinuity or disconnection in one or more fiber paths 314 (i.e., contour lines 310) across a surface. Smoothing may be described as encouraging the change in magnitude of the gradient to be as small as possible. Smoothing may involve minimizing the variation in the magnitude of the gradient of the potential function φ.”, [0082] “Using Equation 122, angle optimizations can be performed on a potential function φ (e.g., either the first potential function φH—FIG. 13, or the second potential function φI—FIG. 14) to generate a third potential function φA (FIG. 15) that minimizes the deviation between the orientation of the third unit vector field Y (FIG. 11) and the gradient direction of the potential function φ.” ). The potential function φ links the smoothing step to the generation of the third vector field. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the method of defining fiber trajectories of Munaux, with the direction and spacing determination of Winfree. One would be motivated to make the combination for the purpose of evaluating measures of convergence and divergence of the fiber paths as taught by Winfree. ([0050] “The triangulated surface 218 provides a computational model of the composite ply 202 that allows for the evaluation of the magnitude of the gradient of the potential function φ as a measure of the convergence and divergence of the fiber paths 314.”)
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160121557A1 oriented to a method for defining fiber trajectories from curves or constraint grid.
US20190070800A1 oriented to a system and method for edge length differential measurement for fiber steering in automated fiber placement.
US20160082672A1 oriented to a method for defining fiber trajectories from a transfer surface.
US20190389150A1 oriented to automated manufacture of complex contoured composite parts.
US20140288893A1 oriented to fiber Placement Optimization for Steered-Fiber Plies.
US20160063137A1 oriented to Field rosette mapping for composite part design.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.A./Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148